[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
South-Western City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, Slip Opinion No. 2018-
Ohio-918.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                           SLIP OPINION NO. 2018-OHIO-918
    SOUTH-WESTERN CITY SCHOOLS BOARD OF EDUCATION, APPELLANT, v.
           FRANKLIN COUNTY BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as South-Western City Schools Bd. of Edn. v. Franklin Cty. Bd. of
                      Revision, Slip Opinion No. 2018-Ohio-918.]
Taxation—Real-property valuation—Board of Tax Appeals erred in applying
        Bedford rule and in adopting county board of revision’s determination of
        value—Record contains no probative evidence that tends to negate county
        auditor’s valuation—Decision reversed and county auditor’s valuation
        reinstated.
  (No. 2015-1358—Submitted November 21, 2017—Decided March 13, 2018.)
              APPEAL from the Board of Tax Appeals, No. 2014-2519.
                                   _________________
        Per Curiam.
        {¶ 1} In this real-property-valuation case, appellee Cummins & Davis, Inc.,
sought to reduce the value of its property for tax year 2011. The Franklin County
Board of Revision (“BOR”) granted a partial reduction, and the Board of Tax
                            SUPREME COURT OF OHIO




Appeals (“BTA”) adopted the value determined by the BOR. Appellant, Board of
Education of the South-Western City School District (“the BOE”), has appealed the
BTA’s decision, asserting three propositions of law. We conclude that the BTA
erred in adopting the BOR’s determination of value. We accordingly reverse the
BTA’s decision and reinstate the county auditor’s original valuation.
               FACTS AND PROCEDURAL BACKGROUND
       {¶ 2} The subject property consists of 55.61 acres of unimproved
agricultural land. For tax year 2011, the Franklin County auditor valued the
property at $328,700. Cummins & Davis filed a complaint against this valuation,
seeking a reduction to $165,000. The BOE responded with a countercomplaint,
urging retention of the county auditor’s valuation.
                                 BOR proceedings
       {¶ 3} At the BOR hearing, Jeff Davis, a partner with Cummins & Davis,
testified that the subject property is tucked in behind housing units and “doesn’t
have much frontage at all.” He presented a printout containing information about
a comparable sale from October 2013, when 55 acres of unimproved land sold for
$269,625 ($4,902 per acre). A notation on the printout indicates that the sale was
“not arm’s length” because the vice president for both the buyer and the seller was
the same person.
       {¶ 4} According to Davis, this was the only comparable sale within a ten-
mile radius of the subject property. The distance between the comparable-sale
property and the subject property is about five miles. Davis asserted that the
comparable-sale property is the superior property because it is in a “much more
desirable area” than the subject property. He also posited that the subject property
should be valued at “around $3,000 an acre” because of what he perceived to be its
limited development opportunities. Specifically, Davis noted that the subject
property is landlocked and situated in a watershed area.




                                         2
                                       January Term, 2018




           {¶ 5} The BOE did not present its own evidence of value; instead, it relied
on cross-examination of Davis. When Davis was asked about the notation on the
printout describing the comparable sale as a non-arm’s-length transaction, he said,
“I don’t know anything about it.” The BOE then urged the BOR to disregard the
comparable sale as evidence of the subject property’s value on the grounds that the
comparable sale was not at arm’s length.
           {¶ 6} After the hearing, the BOR stated that based on “the testimony
presented,” the value of the subject property for tax years 2011, 2012, and 2013
should be $272,000. The BOR did not explain how it calculated a value of
$272,000, but the BOE infers that the BOR multiplied $4,902 per acre (the value
from the comparable sale) by 55.61 acres (the area of the subject property) to arrive
at a rounded value of $272,000.
                                         BTA proceedings
           {¶ 7} The BOE appealed to the BTA, which adopted the BOR’s valuation
for tax years 2011, 2012, and 2013. No additional evidence was presented, but the
BOE did submit a brief in which it stressed that the comparable sale was not at
arm’s length. The BTA found Davis’s testimony credible but found that the
comparable sale lacked probative value and deserved minimal weight because it
was presented in a raw, unadjusted form.
           {¶ 8} The BTA then cited this court’s decision in Bedford Bd. of Edn. v.
Cuyahoga Cty. Bd. of Revision, 115 Ohio St.3d 449, 2007-Ohio-5237, 875 N.E.2d
913, as well as other decisions that draw from its principles. The BTA observed
that the auditor’s assessment overstated the subject property’s value. And it noted
that the BOR took account of Cummins & Davis’s evidence as well as other
information1 in concluding that a reduction was justified. Finally, it explained that
the BOE had presented no evidence of value, that the BOE’s legal arguments were


1
    It is not clear what other information the BTA had in mind.




                                                   3
                              SUPREME COURT OF OHIO




unpersuasive, and that the BOR’s reduction was supported by the record. The BOE
then filed this appeal.
                            STANDARD OF REVIEW
        {¶ 9} We will affirm a BTA decision that is reasonable and lawful. Satullo
v. Wilkins, 111 Ohio St.3d 399, 2006-Ohio-5856, 856 N.E.2d 954, ¶ 14. We apply
de novo review to the BTA’s resolution of legal issues, but we will defer to the
BTA’s findings concerning the weight of the evidence if there is record support.
Lunn v. Lorain Cty. Bd. of Revision, 149 Ohio St.3d 137, 2016-Ohio-8075, 73
N.E.3d 486, ¶ 13.
                                   DISCUSSION
                          The Bedford rule does not control
        {¶ 10} The BOE raises three propositions of law. Its first proposition of
law faults the BOR for relying on Cummins & Davis’s comparable-sale evidence
that on its face indicates that the transaction was not at arm’s length. The latter two
propositions of law assert that this case is not controlled by the rule established in
Bedford and that even if it were, the BTA misapplied the rule. We will address the
three propositions together because they interrelate.
        {¶ 11} The Bedford rule provides that “ ‘when the board of revision has
reduced the value of the property based on the owner’s evidence, that value has
been held to eclipse the auditor’s original valuation,’ and the board of education as
the appellant before the BTA may not rely on the latter as a default valuation.”
Dublin City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 147 Ohio St.3d
38, 2016-Ohio-3025, 59 N.E.3d 1270, ¶ 6, quoting Worthington City Schools Bd.
of Edn. v. Franklin Cty. Bd. of Revision, 140 Ohio St.3d 248, 2014-Ohio-3620, 17
N.E.3d 537, ¶ 35. When the owner furnishes evidence to a board of revision that
is “competent and at least minimally plausible,” a board of education cannot simply
fault the owner’s evidence and urge reinstatement of a county auditor’s original




                                          4
                                     January Term, 2018




valuation; instead, the board of education bears the burden to prove its proposed
value. Id. at ¶ 7.
         {¶ 12} But whether Bedford’s directive applies depends on circumstances
that must be carefully evaluated. Two circumstances are important here—one
procedural, the other substantive. Procedurally, the BOE actively opposed the use
of the owner’s evidence before the BOR. In Worthington, we found it significant
for the purposes of the Bedford rule that the board of education had failed to advise
the board of revision as to why the owner’s evidence should be disregarded.
Worthington at ¶ 39. Here, in contrast, the BOE directly urged the BOR to
disregard the comparable sale because of its apparently related-party nature. As a
result, the BOE as the appellant before the BTA was in a stronger position in this
case to rely on that claim of error as a basis for setting aside the BOR’s valuation.
         {¶ 13} Substantively, the uncontroverted evidence that the comparable sale
was a related-party transaction means that the sale price does not, without more,
constitute evidence of market value.2 See Appraisal Institute, The Appraisal of Real
Estate 381 (14th Ed.2013) (sales-comparison approach calls for verification that
comparable transactions “reflect arm’s-length market considerations”); accord
Westerville City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 146 Ohio
St.3d 412, 2016-Ohio-1506, 57 N.E.3d 1126, ¶ 52-53 (no presumption that a
comparable sale constitutes an arm’s-length transaction). This aspect of the case
takes on special importance in the context of the Bedford rule because we have
stated that Bedford does not require adherence to a board-of-revision decision
marred by legal error. See Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd.
of Revision, 148 Ohio St.3d 700, 2016-Ohio-8375, 72 N.E.3d 637, ¶ 16-17.




2
  The BOR did not expressly state that it was relying on the comparable sale, but as the BOE
explains, the only way of replicating the BOR’s determination of value is to use the dollar-per-acre
figure derived from the comparable sale.




                                                 5
                             SUPREME COURT OF OHIO




       {¶ 14} Under these circumstances, we conclude that the BTA erred in its
application of the Bedford rule.
           The county auditor’s original valuation should be reinstated
       {¶ 15} The BOE suggests that the proper disposition here is to either
remand the case to the BTA for an independent determination of value or to
reinstate the county auditor’s original valuation. We find that the latter disposition
is more appropriate.
       {¶ 16} When the record as developed negates a county auditor’s valuation,
the BTA is obliged to determine whether there exists “ ‘sufficient evidence to
permit an independent valuation of the property.’ ” Sapina v. Cuyahoga Cty. Bd.
of Revision, 136 Ohio St.3d 188, 2013-Ohio-3028, 992 N.E.2d 1117, ¶ 27, quoting
Colonial Village, Ltd. v. Washington Cty. Bd. of Revision, 123 Ohio St.3d 268,
2009-Ohio-4975, 915 N.E.2d 1196, ¶ 25. If sufficient evidence exists, the BTA
should independently value the property.       Id.   If, however, the record lacks
sufficient evidence, the BTA may revert to the county auditor’s valuation. Apple
Group, Ltd. v. Medina Cty. Bd. of Revision, 139 Ohio St.3d 434, 2014-Ohio-2381,
12 N.E.3d 1188, ¶ 16.
       {¶ 17} Here, the record contains no probative evidence that tends to negate
the county auditor’s original valuation; thus, the BTA is not required to determine
whether sufficient evidence exists to independently value the subject property. To
be sure, the BTA found Davis’s testimony credible, but the only evidence of value
identified by Davis relates to the comparable sale. The remainder of his testimony
posits that the property is overvalued because of perceived impediments to
development, but these remarks are in the form of qualitative statements that do not
“establish[] an actual value.” Shinkle v. Ashtabula Cty. Bd. of Revision, 135 Ohio
St.3d 227, 2013-Ohio-397, 985 N.E.2d 1243, ¶ 27, citing Throckmorton v.
Hamilton Cty. Bd. of Revision, 75 Ohio St.3d 227, 228, 661 N.E.2d 1095 (1996).




                                          6
                                January Term, 2018




       {¶ 18} Moreover, even assuming that Davis’s qualitative statements did
have a tendency to negate the county auditor’s original valuation, it would be futile
to require the BTA to determine on remand whether sufficient evidence exists to
permit an independent valuation because it has already ruled out the only
affirmative evidence of value: the comparable sale. Id. at ¶ 28 (whether property
owner’s evidence “did or did not negate the county’s valuation is moot, because
even if it did, the record plainly lacks sufficient evidence to permit the BTA to
perform such a valuation of its own”); see also Cincinnati School Dist. Bd. of Edn.
v. Hamilton Cty. Bd. of Revision, 127 Ohio St.3d 63, 2010-Ohio-4907, 936 N.E.2d
489, ¶ 35 (reinstating county auditor’s original valuation when “the record did not
contain sufficient evidence for the BTA to perform an independent valuation of the
property”).
                                  CONCLUSION
       {¶ 19} For the foregoing reasons, the BTA’s decision is reversed and the
county auditor’s original valuation is reinstated.
                                                                 Decision reversed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, and
DEWINE, JJ., concur.
       DEGENARO, J., not participating.
                               _________________
       Rich & Gillis Law Group, L.L.C., Mark H. Gillis, and Kelley A. Gorry, for
appellant.
                               _________________




                                          7